Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to because the source of DNA has not been specified and the method of determination of the “cut off” molecular weight or other measure of size has not been clearly defined, only referenced without disclosure of how the variables of polymer size/type and/or cation concentration may be reproducibly varied to achieve a specific cut off value.  In this application the DNA is limited to human DNA that has been sonicated to cause fragmentation of the DNA, and therefore appears to suggest that only this nucleic acid source may be analyzed with this method.
Applicant’s arguments filed September 29, 2021 have been fully considered but they are not persuasive.  
Examiner notes with appreciation the correction of the technical error previously present in the Abstract.  But examiner regrets that applicant has as yet failed to address with additional amendments the remaining issues noted in the previous objection.  Further clarifying g the bound DNA” is logically in conflict with the term “separating” also found in part (b) at line 1, raising the question of how the DNA is actually isolated if not by elution.
No claims have been cancelled, no claims have been amended, the Abstract has been amended, and no new claims have been added as per the amendment filed September 29, 2021.  No additional or supplemental Information Disclosure Statements (0 IDSs) have been filed as of the date of this Office action.   
Claims 1-23 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including .  

The disclosure is objected to because of the following informalities: 

Appropriate correction is required.  
Claims 1-23 are rejected under 35 U.S.C. §112, first paragraph, because the specification, while being enabled for a DNA separation process wherein the agent used for separation is an established percentages of a specific molecular weight of polyethylene glycol in a water solution including a divalent cationic salt to establish predictable upper and lower molecular weight cut-offs of the precipitated DNA fragment deposited on a silica adsorbent, does not reasonably provide enablement for any other structural species or molecular weight species included within the scope of the term “poly(alkylene oxide) polymer,” or the application of any species thereof to separate DNA fragments by the claimed method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.   
In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The term “poly(alkylene oxide) polymer” has a scope with an upper limit of infinity and therefore causes the scope of the instant claimed subject matter to also have an upper limit of infinity, a breadth of subject matter that is excessive.  
B.  The nature of the claimed subject matter:  This factor has been addressed in the introductory paragraph of this analysis.  
C.  The state of the prior art:  Prior art of record at present does not anticipate the instant claimed subject matter but appears to render same obvious as noted below.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to vary the concentration of polyethylene glycol aqueous solution concentrations to predictably vary the molecular weight cut-off values in the instant claimed process.  
E.  The level of predictability in the art:  In view of the Hawkins reference now of record the instant claimed subject matter area has been found to be somewhat predictable. 
F.  The amount of direction provided by the applicant:  The instant disclosure has provided working examples that disclose how to execute the instant claimed process.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
Claims 1-23 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at line 1 and at lines 4-5, the term “poly(alkylene oxide)” has an upper size lint of infinity and is therefore lacking in adequately defined metes and bounds.  This term is also indefinite because the included term “alkylene” has not been defined in the claim as to its intended chemical structural variations, an incompleteness issue.   See also claims 2(2x), 3, 4, 8(4x), 11, 15, 16 and 18 wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 1 at lines 11, 13 and 14, the terms “separating,” “washing” and “eluting” are incomplete because the particular conditions necessary to carry out these process steps have not been defined in the claim.   See also claims 2, 12, 13, and 15 wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 1 at line 5, the term “divalent cation” is incomplete because the implied salt counterions have not been provided as part of the claim.  Did applicant intend the term to read -- divalent cationic salt --?   See also claims 2-4, 15 wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 1 at lines 1-14, the claimed process is incomplete because the particular conditions necessary to achieve the claimed “cut-off” effects have not been defined in the claim, an incompleteness issue or issues.  See also claims 2-23 wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 3 at lines 1-2, subject matter has been added to claim 1 that renders the instant claim lacking in proper antecedent basis due to improper dependence for failure to failure to further limit the subject matter of the claim depended from.  Applicant may address this issue by amended claim 3 by including the term of art -- further comprising --.  A very similar issue occurs in claim 2 and is similarly addressable by the same amendment.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 5 at line 2, the term “additionally comprises a salt” is erroneous because the term of art should be -- further comprises – (subject matter has been added to claim depended from) and the salt identity has not been defined in the claim as different from the “divalent salt” already defined.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 6 at line 1,the term “having” is erroneous and should be deleted in favor of the term -- further comprising -- because of subject matter having been added to the claim depended from.  See also claim 8 wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 7 at line 1, the term “wherein” is incomplete and should be amended to read -- further comprising wherein -- in order to address the presence of additional subject matter having been added to the claim depended from.   See claims 9, 12, 13 and 16 wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 7 at line 12, the term “alkali metal salt” is incomplete and should be amended define which particular salts are intended.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 8 at line 3, the term “polyethylene oxide” is incomplete because the molecular weight or weight range of the polymer has been defined in the claim.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 8 at lines 4-6, the particular compounds being disclosed have not been adequately defined because the chemical structures intend by the term “poly(alkylene oxide) have not been defined in the claim.  Are the weight ranges provided referring to “polyethylene glycols”?  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 8 at lines 7-10,  the reference to the generic “poly(alkylene oxide)” polymer has failed to define what particular monomers are intended and how the term “cut-off  value” is adjusted by the “concentration” has failed to define what a particular concentration will yield a particular “cut-off value” an incompleteness issue.  See also claim 13 wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 12 at lines 3-4, the term “polyethylene glycol” defines a genus of polymers, the particular species within that genus not having been defined herein, an incompleteness issue.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 14 at lines 1-6, the claim is improperly dependent from claim 1 because this claim is directed to subject matter not found in claim 1, rendering this claim improperly dependent for failure to further limit the subject matter of the claim depended from.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 16 at lines 10 and 14, references to “poly(alkylene oxide)” and “polyethylene glycol” are present in the same claim and are in definitional conflict due to incomplete definitions of both terms.  A clarifying amendment is respectfully requested.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 16 at line 13, “Mg2+” as divalent cation” is incomplete because reference must be made to compounds such as -- magnesium salt(s) -- or the like in a mixture of compounds as is being claimed herein.  See also claim 11 wherein the same issue reoccurs. 
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 20 at lines 1-2 and claim 22 at lines 1-2, the instant claim is improperly dependent because it fails to further limit the subject matter of the claim depended from.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
In claim 23 at lines 1-3, this claim is improperly depend because it includes subject matter not included in the claim depended form.   
In claim 1 at lines 12, 13 and 14, the terms “separating,” “optionally washing,” and “optionally eluting” are generic and functional process steps that have not been completely defined, rendering the noted claim incomplete.  See also claims 2, 12, 13 and 15 wherein the same steps are claimed generically, but no details of the process steps have been provided in the claims, an incompleteness issue.  
Applicant’s arguments filed September 29, 2021 have been fully considered but they are not persuasive.  
Applicant’s arguments in response beginning at page 12 has argued that one of skill in the art must take into consideration the contents of the disclosure and of the prosecution history. Applicant then asserts that the patent claims are only for the purpose of stating the legal boundaries of the patent grant, but not to explain the technology or how it works.   Examiner also notes that legal precedents also apply other requirements including that “[i]t is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves.”  In re Gardner et al., 166 USPQ 138 (CCPA 1970).  
Inspection of the disclosure at page 14, lines 27- 30 has provided two lists of acronyms of buffer compounds but has, with the exception of ammonium sulfate, have not been identified by chemical structure, chemical formula, or chemical name.  In addition at page 39-40 there are tables with numbers in the right two columns, but none of these columns of numbers have been defined.  It is hard to understand a disclosure when there are missing definitions.   PEG (polyethylene glycol) is listed at pages 37 and 41 as being PEG 8000 or PEG 6000 and is not specifically define by number in the Tables at pages 39-40.  Applicant is therefore respectfully requested to carefully edit the instant disclosure to correct by amendment inconsistencies and to provide definitions of the noted but undefined terms hereinabove, or provide references that have provided the missing information.   Further clarifying amendments are respectfully requested.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action: 
    “A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.”  
Claims 1-23 are rejected under 35 U.S.C. §103 as being unpatentable over in view of Hawkins et al. ‘071 (PTO-892 ref. A at page 2; US 5,898,071) in view of Shi et al. (PTO-892 ref. V).
The instant claims are directed to a process of separating oligonucleotides on the basis of size by selective precipitation onto a silica adsorbent wherein the molecular weight cut-off is apparently established by the selection of the percentage of a polyethylene glycol/magnesium salt solution in water.    
Hawkins et al. ‘071 discloses a process for separating oligonucleotide fragments by selective precipitation onto a solid support with a surface modified by chemically attached carboxyl groups with polyalkylene glycol/magnesium salt solution according to claims 1-3 of the ‘071 reference.    
Hawkins et al. ‘071 does not disclose the precipitation of DNA fragments onto silica adsorbents.  
Shi et al. discloses that silica adsorbents bind DNA fragments.  
Shi et al. does not expressly disclose the instant claimed process.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to try substitution of the Shi et al. adsorbent for the carboxylic acid-modified adsorbent of the ‘071 patent in the ‘071 process of DNA separation by precipitation.  
One having ordinary skill in the art would have been motivated to combine these references because the application of silica adsorbents in chromatographic processes for the separations of DNA from cellular sources is well known in the art as disclosed in the Shi et al. reference.  
Therefore, the instant claimed DNA isolation method would have been obvious to one of ordinary skill in the art having the above cited references before him before the effective filing date of the claimed invention.  
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
01/10/2022
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600